 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISSAC D. DAWSON,                                     No. 2:19-cv-0856 TLN CKD P
12                        Plaintiff,
13            v.                                           ORDER
14    T. BEEBY, et al.,
15                        Defendants.
16

17           On September 3, 2019, plaintiff filed a motion seeking leave to file an amended

18   complaint. Since this matter is stayed pending a settlement conference occurring November 5,

19   2019, IT IS HEREBY ORDERED that the motion to amend (ECF No. 22) is denied without

20   prejudice to refiling after the stay is lifted. Plaintiff is cautioned that if he elects to file a motion

21   for leave to amend after the stay is lifted, he must also file a proposed amended complaint.

22   Dated: September 10, 2019
                                                         _____________________________________
23
                                                         CAROLYN K. DELANEY
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     daws0856.mta
28
